Citation Nr: 0416565	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-31 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to service connection for heart disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  The veteran voiced 
disagreement in October 1999.  A Statement of the Case was 
issued in October 2003.  The veteran perfected his appeal of 
this matter that same month.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran essentially contends that as a consequence of 
nicotine dependence that he asserts began during his period 
of military service, he subsequently developed heart disease 
and a respiratory disorder.  

With respect to the appellant's specific contentions, it must 
be observed that legislation enacted in 1998 prohibits 
service connection for a disability first manifested after 
service (or after an applicable presumptive period) on the 
basis that it resulted from disease attributable to the use 
of tobacco products by a veteran during service.  38 U.S.C.A. 
§ 1103 (West 2002).  Nevertheless, this statute only applies 
to claims filed after June 9, 1998.  As the instant claim was 
filed in March 1998, this claim must be considered under the 
law that existed prior to June 9, 1998.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated during service. 38 U.S.C.A. § 1110.  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, 38 C.F.R. § 3.310(a) provides, in pertinent 
part, that, "[d]isability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  The disabling condition stemming from 
the service-connected disease or injury is referred to in the 
regulation as a "secondary condition."  Where a claimant 
can establish that a disease or injury resulting in 
disability or death was a direct result of tobacco use during 
service, e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to lung cancer, service connection may be 
established for the lung cancer, without reference to section 
3.310(a).  On the other hand, where the evidence indicates a 
likelihood that a veteran's disabling illness had its origin 
in tobacco use subsequent to service, but the veteran 
developed a nicotine dependence during service which led to 
continued tobacco use after service, the issue then becomes 
whether the illness may be considered secondary to the 
service-incurred nicotine dependence and resulting disability 
or death may be service connected on that basis pursuant to 
section 3.310(a). See VAOPGCPREC 19-97 (May 13, 1997).

The evidence in this case includes medical documents 
reflecting the presence of heart disease and respiratory 
disability, with at least the respiratory disability thought 
related to smoking which began in service.  Under these 
circumstances, an examination and opinion is necessary to 
specifically address the methods by which service connection 
may be established based on nicotine dependence and tobacco 
use.  

Therefore, this case is REMANDED for the following action:

1.  Schedule the veteran for VA respiratory and 
heart examinations to determine the nature and 
extent of any current lung and heart disability.  
With respect to each lung and heart disability 
diagnosed, the examiner(s) should express an 
opinion for the record on whether it is likely 
(more than 50%), not likely (less than 50%), or at 
least as likely as not (50%) any such disability is 
due to the veteran's approximate 2-year use of 
tobacco products in service.  The examiner(s) 
should also be asked to provide an opinion as to 
whether, prior to 1999, when the veteran's tobacco 
use apparently ceased, the veteran met the criteria 
for nicotine dependence, as defined in the DSM-IV, 
and, if so, whether it is as likely as not that the 
veteran became dependent on nicotine while in 
service.  The reasoning which form the basis of the 
opinions requested should be clearly set forth, and 
the response provided should include discussion of 
the relationship of tobacco to the claimed 
disabilities; the extent of tobacco use during 
service, as well as after service; the presence of 
other risk factors for the claimed disabilities and 
their relative importance as causal factors; and 
the time of onset of the veteran's claimed 
disabilities.  A notation to the effect that the 
veteran's claims file has been reviewed should be 
included in any report furnished.  

2.  Readjudicate the veteran's service connection 
claims.  If any benefit sought remains denied, 
furnish the veteran and his representative a 
Supplemental Statement of the Case.  Thereafter, 
the case should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

